                    1 ROBERT W. FREEMAN, ESQ.
                      Nevada Bar No. 003062
                    2 E-Mail: Robert.Freeman@lewisbrisbois.com
                      PRISCILLA L. O’BRIANT, ESQ.
                    3 Nevada Bar No. 010171
                      E-Mail: Priscilla.OBriant@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      Telephone: 702.893.3383
                    6 Facsimile: 702.893.3789
                      Attorneys for Defendant
                    7 STATE FARM MUTUAL AUTOMOBILE
                      INSURANCE COMPANY
                    8 (“State Farm”)

                    9                                    UNITED STATES DISTRICT COURT
                   10                                         DISTRICT OF NEVADA

                   11

                   12 TIM PEREZ AND NORMA PEREZ,                       CASE NO. 2:14-cv-02005-RFB-PAL

                   13                      Plaintiffs,

                   14            vs.

                   15 STATE FARM MUTUAL AUTOMOBILE
                      INSURANCE COMPANY, DOES I through
                   16 X, inclusive, ROE CORPORATIONS 1-10,
                      inclusive,
                   17
                                     Defendant.
                   18
                   19   STIPULATION TO EXTEND THE DATE OF REPLY REGARDING DEFENDANT STATE
                   20         FARM’S MOTION TO PRECLUDE PLAINTIFFS TREATING PHYSICIAN FROM
                   21              OFFERING EXPERT TESTIMONY PURSUANT TO FRCP 37 [DKT. 67]
                   22                                           FIRST REQUEST
                   23 / / /

                   24 / / /

                   25 / / /

                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4840-6885-8417.1
ATTORNEYS AT LAW
                   1             IT IS STIPULATED AND AGREED by and between the parties that State Farm

                   2 shall have up to and including February 14, 2019 to file its Reply to Plaintiff’s Opposition

                   3 to Defendants Motion to Preclude Plaintiff’s Treating Physicians From Offering Expert

                   4 Testimony Pursuant to FRCP 37 [dkt. 67].

                   5 DATED this 7th day of February, 2019         DATED this 7th day of February, 2019

                   6 KIRK T. KENNEDY                               LEWIS BRISBOIS BISGAARD & SMITH            LLP

                   7

                   8 By:       /s/ Kirk T. Kennedy                 By:   /s/ Priscilla L. O’Briant
                   9           Kirk T. Kennedy, Esq.                     Robert W. Freeman, Esq.
                               Nevada Bar No. 5032                       Nevada Bar No. 003062
                   10
                               815 S. Casino Center Blvd.                Priscilla L. O’Briant, Esq.
                   11          Las Vegas, NV 89101                       Nevada Bar No. 010171
                               Telephone: 702-385-5534                   6385 S. Rainbow Boulevard, Suite 600
                   12          Facsimile: 702-385-1869                   Las Vegas, Nevada 89118
                               Attorney for Plaintiff                    Telephone: 702.893.3383
                   13                                                    Attorneys for Defendant
                   14

                   15

                   16            IT IS SO ORDERED.
                   17

                   18

                   19                                          DATED this 8th day of February, 2019.
                                                                UNITED STATES DISTRICT JUDGE
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4840-6885-8417.1                            2
